Title: To James Madison from James Abbott, 29 January 1808
From: Abbott, James
To: Madison, James



Sir,
Detroit, 29th. Jany. 1808.

I have been informed, that a paper addressed to the President of the United States is privately circulating in this Territory for signatures, and as it is said to contain charges derogatory to my character, I respectfully request and should esteem it as a particular favor, to be furnished with a copy (as I cannot procure a sight of it here,) as soon after its arrival at Washington City as may be convenient.  The importance of character to man, and duty of detecting misrepresentations and falsehood are my apology for giving you this trouble.  I have the honor to remain, Sir, With the greatest respect, Your most obedient and humble Servant,

James Abbott

